                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In Re.                                              Case No. 20-cv-09433-SI
                                   8     ANTHONY RODRIGUEZ,
                                                                                             ORDER OF DISMISSAL
                                   9                      Plaintiff.

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Anthony Rodriguez sent to the court a letter expressing his dissatisfaction with conditions at

                                  14   Pleasant Valley State Prison, where he is incarcerated. In an effort to protect his rights, a new action

                                  15   was opened and the letter was filed on December 30, 2020. On that date, Rodriguez was informed

                                  16   that he had not filed a complaint, and was notified that he had 28 days to do so or the action would

                                  17   be dismissed. Docket No. 2. He also was sent a notice that he had not paid the filing fee or applied

                                  18   for leave to proceed in forma pauperis, and was notified that he had 28 days to either pay the fee or

                                  19   file the application or the action would be dismissed. Docket No. 3. Plaintiff did not file a complaint

                                  20   or file an in forma pauperis application or pay the fee. This action therefore is DISMISSED without

                                  21   prejudice for failure to file a pleading showing the court has subject matter jurisdiction. The clerk

                                  22   shall close the file.

                                  23           IT IS SO ORDERED.

                                  24   Dated: April 28, 2021

                                  25                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  26                                                     United States District Judge
                                  27

                                  28
